Exhibit 10.1


THIS AGREEMENT (this “Agreement”), dated January 10, 2011 is entered into by and
between NEOMEDIA TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and
YA GLOBAL INVESTMENTS, L.P. (the “Buyer”).
 
WHEREAS:
 
 
A.
Reference is made to certain financing arrangements entered into by and between
the Company and certain of its former and/or current subsidiaries (collectively,
the “Obligors”) and the Buyer, evidenced by, among other things, the documents,
instruments, and agreements listed on Exhibit X attached hereto and incorporated
herein by reference (collectively, together with all other documents,
instruments, and agreements executed in connection therewith or related thereto,
the “Existing Financing Documents”).

 
 
B.
Reference is also made to the Securities Purchase Agreement (the “Securities
Purchase Agreement”) dated as of May 27, 2010, between the Company and the Buyer
pursuant to which the Company has issued and the Buyer has purchased the
Convertible Debentures and Warrants.  All capitalized terms used but not defined
herein shall have the meaning ascribed thereto in the Securities Purchase
Agreement.

 
 
C.
The parties desire that, upon the terms and subject to the conditions contained
herein, the Company shall issue and sell to the Buyer, as provided herein, and
the Buyer shall purchase (i) a $450,000 secured convertible debenture in the
form attached hereto as “Exhibit A” (the “First 2011 Convertible Debenture”,
which shall be deemed to be included in the term Convertible Debentures), which
shall be convertible into Common Stock (as converted such shares of Common
Stock, shall be Conversion Shares), and (ii) warrants substantially in the form
attached hereto as “Exhibit B” (the “First 2011 Warrants”, which shall be deemed
to be included in the term Warrants and together with this Agreement, the First
2011 Convertible Debenture, the Existing Financing Documents and all other
documents, instruments and agreements executed in connection therewith or
related thereto, the “Financing Documents”), to acquire up to 1,250,000
additional shares of Common Stock (as exercised, such shares of Common Stock
shall be Warrant Shares) which shall be funded on the date hereof (the “First
2011 Closing”) for a total purchase price of $450,000, (the “First 2011 Purchase
Price”).

 
 
D.
In order to induce the Company to issue and the Buyer to purchase the First 2011
Convertible Debenture and the First 2011 Warrants, the parties desire to enter
into this Agreement.

 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:
 
 
1.
Purchase and Sale of First 2011 Convertible Debenture and First 2011 Warrants.

 
(a)     Subject to the satisfaction (or waiver) of the terms and conditions of
this Agreement, the Buyer agrees to purchase at the First 2011 Closing and the
Company agrees to sell and issue to the Buyer at the First 2011 Closing the
First 2011 Convertible Debenture and First 2011 Warrants.
 
(b)    The First 2011 Closing shall take place at 10:00 a.m. Eastern Standard
Time on the same business day as the date hereof, subject to notification of
satisfaction of the conditions to the First 2011 Closing set forth in this
Agreement (or such other date as is mutually agreed to by the Company and the
Buyer).  The First 2011 Closing shall occur at the offices of Yorkville
Advisors, LLC, 101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 (or
such other place as is mutually agreed to by the Company and the Buyer).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)     Subject to the satisfaction (or waiver) of the terms and conditions of
this Agreement, on the First 2011 Closing Date, (i) the Buyer shall deliver to
the Company such aggregate proceeds for the First 2011 Convertible Debenture and
First 2011 Warrants to be issued and sold to such Buyer at the First 2011
Closing, minus the fees to be paid directly from the proceeds thereof as set
forth herein, and (ii) the Company shall deliver to the Buyer the First 2011
Convertible Debenture and First 2011 Warrants duly executed on behalf of the
Company.
 
 
2.
Representations and Warranties of Buyer.

 
(a)             The representations and warranties of the Buyer set forth in
Section 2 of the Securities Purchase Agreement are hereby incorporated by
reference with such changes necessary to relate to this Agreement as if set
forth in their entirety herein (the “Buyer Representations and
Warranties”).  For the avoidance of doubt, in the Buyer Representations and
Warranties references to “Securities” shall be deemed references to the First
2011 Convertible Debenture, the First 2011 Warrants and the shares of Common
Stock issuable upon conversion or exercise thereof, references to “Conversion
Shares” shall be deemed to reference the shares of Common Stock issuable upon
conversion of the First 2011 Convertible Debenture, references to “Warrant
Shares” shall be deemed to reference the shares of Common Stock issuable upon
exercise of the First 2011 Warrants and any reference to “Transaction Documents”
shall be deemed to include a reference to this Agreement, the First 2011
Convertible Debenture and the First 2011 Warrants.
 
(b)             The Buyer hereby represents and warrants that except as may
otherwise be disclosed on a disclosure schedule attached hereto, the Buyer
Representations and Warranties are true and correct on the date hereof (except
for Buyer Representations and Warranties that speak as of a specific date).
 
 
3.
Representations and Warranties of the Company.

 
(a)            The representations and warranties of the Company set forth in
Section 3 of the Securities Purchase Agreement are hereby incorporated by
reference with such changes necessary to relate to this Agreement as if set
forth in their entirety herein (the “Company Representations and Warranties”).
For the avoidance of doubt, in the Company Representations and Warranties
references to “Securities” shall be deemed references to the First 2011
Convertible Debenture, the First 2011 Warrants and the shares of Common Stock
issuable upon conversion or exercise thereof, references to “Conversion Shares”
shall be deemed to reference the shares of Common Stock issuable upon conversion
of the First 2011 Convertible Debenture, references to “Warrant Shares” shall be
deemed to reference the shares of Common Stock issuable upon exercise of the
First 2011 Warrants and any reference to “Transaction Documents” shall be deemed
to include a reference to this Agreement, the First 2011 Convertible Debenture
and the First 2011 Warrants.
 
(b)        The Company hereby represents and warrants that except as may
otherwise be disclosed on a disclosure schedule attached hereto or as set forth
in the SEC Documents, such Company Representations and Warranties are true and
correct on the date hereof (except for Company Representations and Warranties
that speak as of a specific date).
 
 
4.
Covenants.

 
(a)        With the exception of subsections 4(d), 4(g)(ii), 7(e) and 7(h), the
covenants set forth (or referenced) in Section 4 of the Securities Purchase
Agreement are hereby incorporated by reference with such changes necessary to
relate to this Agreement as if set forth in their entirety herein (the
“Covenants”).  For the avoidance of doubt, the Covenants’ references to
“Securities” shall be deemed references to the First 2011 Convertible Debenture,
the First 2011 Warrants and the shares of Common Stock issuable upon conversion
or exercise thereof, references to “Conversion Shares” shall be deemed to
reference the shares of Common Stock issuable upon conversion of the First 2011
Convertible Debenture, references to “Warrant Shares” shall be deemed to
reference the shares of Common Stock issuable upon exercise of the First 2011
Warrants and any reference to “Transaction Documents” shall be deemed to include
a reference to this Agreement, the First 2011 Convertible Debenture and the
First 2011 Warrants.
 
(b)        The Company will use the proceeds from the sale of the First 2011
Convertible Debenture for the general corporate and working capital purposes of
the Company and its subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Ratification of Financing Documents; Confirmation of Collateral;
Cross-Default; Cross-Collateralization; Further Assurances.
 
(a) The Company hereby ratifies, confirms, and reaffirms all and singular the
terms and conditions of the Existing Financing Documents, and acknowledges and
agrees that, subject to the terms and conditions of this Agreement, all terms
and conditions of the Existing Financing Documents shall remain in full force
and effect and the Company remains liable to the Buyer for the payment and
performance of all amounts due under the Existing Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
 
(b) The Company hereby ratifies, confirms, and reaffirms that (i) the
obligations secured by the Financing Documents include, without limitation, all
amounts hereafter owed or due under the First 2011 Convertible Debenture and/or
the Financing Documents (the “Obligations”), and any future modifications,
amendments, substitutions, or renewals thereof, (ii) all collateral, whether now
existing or hereafter acquired, granted to the Buyer pursuant to the Financing
Documents, or otherwise, shall secure all of the Obligations until the full,
final, and indefeasible payment of the Obligations, and (iii) the occurrence of
a default and/or event of default under any Financing Document shall constitute
a default and an event of default under all of the Financing Documents, it being
the express intent of the Company that all of the Obligations be fully
cross-collateralized, cross-guaranteed, and cross-defaulted.
 
(c)  The Company has previously granted the Buyer security interests in all of
its assets, and to confirm the same the Company hereby grants the Buyer a
security interest in all of its assets, whether now existing or hereafter
acquired, including, without limitation, all accounts, inventory, goods,
equipment, software and computer programs, securities, investment property,
financial assets, deposit accounts, chattel paper, electronic chattel paper,
instruments, patents, patent applications, copyrights, trademarks, trademark
applications, trade names, domain names, documents, letter-of-credit rights,
health-care-insurance receivables, supporting obligations, notes secured by real
estate, commercial tort claims, and general intangibles including payment
intangibles, to secure the Obligations free and clear of all liens and
encumbrances, except those in favor of the Buyer.
 
(d)  The Company shall, from and after the execution of this Agreement, execute
and deliver to the Buyer whatever additional documents, instruments, and
agreements that the Buyer may require in order to correct any document
deficiencies, or to vest or perfect the Financing Documents and the collateral
granted therein more securely in the Investor and/or to otherwise give effect to
the terms and conditions of this Agreement and/or any documents, instruments and
agreement required in connection with, related to, or contemplated by this
Agreement, and hereby irrevocably authorizes the Buyer to file any financing
statements (including financing statements with a generic description of the
collateral such as “all assets”), and take any other normal and customary steps,
the Buyer deems necessary to perfect or evidence the Buyer’s security interests
and liens in any such collateral.
 
(e)   The Company acknowledges and agrees that this Agreement shall constitute
an authenticated record as such term is defined in the Uniform Commercial Code.
 
(f)    The Company acknowledges and agrees that nothing contained in this
Agreement, the First 2011 Convertible Debenture, the First 2011 Warrants or in
any document, instrument or agreement required in connection with, related to or
contemplated thereby shall be deemed to constitute (1) a waiver of any defaults
or events of default now existing or hereafter arising, (2) an agreement to
forbear by the Buyer with respect to such defaults or events of default, or (3)
an amendment, modification, extension or waiver of any of the terms of the
Financing Documents or of any of the Buyer’s rights and remedies thereunder.
 
6.              Conditions.  The obligation of the Buyer hereunder to purchase
the First 2011 Convertible Debenture is subject to the Buyer having received an
opinion of counsel from counsel to the Company in a form satisfactory to the
Buyer; provided that this condition is for the Buyer’s sole benefit and may be
waived by the Buyer at any time in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
7.              Fees and Expenses. The Company shall pay all of its costs and
expenses incurred by it connection with the negotiation, investigation,
preparation, execution and delivery of this Agreement, the First 2011
Convertible Debenture, the First 2011 Warrants or any document, instrument or
agreement required in connection with, related to or contemplated thereby.   The
Company shall pay a structuring and due diligence fee to Yorkville Advisors,
LLC, the Buyer’s investment manager, of $25,000 which shall be paid directly
from the proceeds of the Closing.  The Company acknowledges and agrees that the
structuring and due diligence fee paid shall be nonrefundable, fully earned as
of the date of the execution of this Agreement, and retained by the Lender as a
fee and not applied in reduction of any other Obligations.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of date first above written.
 

 
COMPANY:
 
NEOMEDIA TECHNOLOGIES, INC.
     
By:
          /s/ Michael W. Zima       
 
Name:
  Michael W. Zima
 
Title:
   Chief Financial Officer
     
BUYER:
 
YA GLOBAL INVESTMENTS, L.P.
 
By:
Yorkville Advisors, LLC
   
its Investment Manager
     
By:
         /s/ Troy Rillo          
 
Name:
  Troy Rillo
 
Title:
  Sr. Managing Director



 
 

--------------------------------------------------------------------------------

 